Citation Nr: 0417418	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  01-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from February 1941 to January 
1944.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Togus, Maine, Regional Office (RO), which denied a claim 
filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death.  

A September 2001 videoconference Travel Board hearing was 
held before the undersigned Board member.  In January 2002, 
the Board referred the case to the Veterans Health 
Administration (VHA) of the VA for a medical opinion 
regarding the issue in controversy, pursuant to 38 U.S.C.A. 
§§ 5107(a), 7109 (West 1991) and 38 C.F.R. § 20.901 (2001).  
In February 2002, a VHA medical opinion was rendered, and the 
Board provided appellant's then representative a copy thereof 
the following month.  In a December 2002 decision, the Board 
denied the claim.  Appellant subsequently appealed the 
December 2002 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  By subsequent Order, 
the Court granted a Joint Motion for Remand filed by 
appellant and the Secretary of the VA (appellee), vacated the 
Board's December 2002 decision, and remanded the case to the 
Board for readjudication in light of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(Nov. 9, 2000) and associated judicial precedent.  In March 
2004, the Board remanded the case to the RO for additional 
procedural development.  The case is now ready for final 
appellate determination.  


FINDINGS OF FACT

1.  The veteran's death at his residence in November 1999 at 
age 81 was listed on the certificate of death as caused by 
recurrent acute myocardial infarction, due to, or as a 
consequence of, coronary artery disease and arteriosclerotic 
heart disease.  No other significant condition contributing 
to the cause of death was reported in the death certificate.  

2.  At the time of the veteran's death, service connection 
was in effect only for generalized anxiety disorder, which 
had been rated as 50 percent disabling.

3.  It has not been shown, by credible competent evidence, 
that cardiovascular disease was present in service or 
proximate thereto.  Cardiovascular disease was first 
medically shown many years after service.  

5.  It has not been shown, by credible competent evidence, 
that cardiovascular disease was caused by or was related to 
the service-connected psychiatric disability.  

6.  It has not been shown, by credible competent evidence, 
that the veteran's service-connected psychiatric disability 
played a material role in his death; rendered him less able 
to withstand the effects of his fatal underlying disease or 
diseases; or hastened his death.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by the veteran's service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).

2.  Cardiovascular disease was not proximately due to, the 
result of, or aggravated by service-connected disease or 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the appellate 
issue.  The veteran's service medical records and numerous 
post-service clinical records are associated with the claims 
folders.  Additionally, pursuant to the Board's request, a 
February 2002 VHA medical opinion was rendered by a 
cardiologist as to the etiology of the veteran's fatal 
cardiovascular disease.  That VHA medical opinion together 
with the other clinical evidence of record adequately details 
the circumstances and nature of the veteran's fatal 
cardiovascular disease and indicates whether that disease was 
related to the service-connected psychiatric disorder.  There 
is no indication that there is any additional, available, 
material evidence not of record which would alter the 
outcome.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  The Board's December 
2002 decision, vacated by the Court, provided actual notice 
to appellant of the relevant laws and regulations, relevant 
clinical evidence, and applicable legal theories pertaining 
to her claim.  Additionally, she is represented by legal 
counsel, who has presented legal arguments on her behalf.  
See, in particular, a May 2004 written statement.  
Additionally, appellant's attorney has not indicated that any 
additional, available, material evidence not of record exists 
and should be obtained.  

A recent March 2004 RO letter specifically advised appellant 
and her attorney as to which party could or should obtain 
which evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and the Court's order.  Significantly, appellant in 
an April 2004 written response stated that there were no 
additional medical records for the VA to obtain and that she 
wanted her claim to proceed "without further delay."  In a 
recent case, Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  
Assuming arguendo that a VCAA notice must also be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on a service connection for cause of 
death claim as in the instant case, since the claim in 
question was adjudicated prior to the enactment of the 
Veterans Claims Assistance Act of 2000, a VCAA notice simply 
could not have been provided the appellant prior to the 
initial unfavorable RO decision on the claim.  Thus, a pre-
adjudication VCAA notice was not possible in the instant case 
as to said appellate issue.  Pelegrini does not contain a 
remedy under such facts, nor is an efficient or timely remedy 
evident to the Board under the circumstances here.   

Again, it is concluded that the RO appropriately developed 
the appellate claim and obtained numerous clinical records 
and adequate VA medical opinion as to the etiology of the 
veteran's fatal cardiovascular disease.  Furthermore, 
appellant was provided a VCAA notice in 2004 after the 
enactment of the Veterans Claims Assistance Act of 2000 
pursuant to the Court's order.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of appellant's claim or her substantive rights, for 
the aforestated reasons and is therefore harmless.  See 38 
C.F.R. §  20.1102 (2003).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issue.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); and Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects a vital organ as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).  

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a combat veteran, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

An issue for resolution is whether the veteran's fatal 
cardiovascular disease was initially manifested during 
service or proximate thereto or whether the cardiovascular 
disease was manifested to a compensable degree within the 
one-year presumptive period after service.  

The service medical records indicate that the veteran was 
diagnosed with severe anxiety state manifested by 
tremulousness, dizziness, headaches, and chest pain.  
Complaints also included heart palpitations.  Appellant 
related the onset of his symptoms to exposue to bombing in 
the Southwest Pacific theatre.  A history of smoking was 
noted.  Clinically, the heart was unremarkable, blood 
pressure was 134/70, and a chest x-ray was negative.  A 
January 1944 Certificate of Disability for Discharge was 
issued on account of severe anxiety state.  

Subsequent to service, on July 1944 VA examination, the 
veteran's complaints included nervousness, chest pain on 
lifting "anything", headaches, blackout spells in which he 
perspired, and weakness.  His blood pressure was 120/64 and 
the cardiovascular system was clinically reported to be 
normal.  Diagnosis was limited to anxiety state.  Similar 
complaints, findings, and diagnosis were contained in 
subsequent October 1945 and May 1948 VA examinations reports.  
Chest x-ray studies were negative.  Minimal anxiety 
hysterical reaction manifested by chest pain, tremors, and 
jumpiness, and "no organic disease" were diagnosed on that 
latter examination.

VA and private medical records dated from the 1970's to late 
1999, nearly three decades after service, include the 
veteran's treatment for numerous disabilities, including 
coronary artery disease, diabetes mellitus, asthma, chronic 
obstructive pulmonary disease, and hypertension.  A decades-
old history of smoking 3 packs of cigarettes daily was noted.  
In particular, private chest x-ray studies in August 1972 
were consistent with some prominence of the left heart 
ventricle.  The pertinent radiographic diagnosis was minimal 
cardiomegaly suggestion.  On April 1978 private 
hospitalization for complaints of shortness of breath, it was 
noted that for the past year, the veteran had experienced 
shortness of breath on exertion, or with exposure to cold 
air.  The pertinent diagnosis was arteriosclerotic heart 
disease with mild cardiomegaly and congestive failure.  In a 
July 1992 written statement, a private physician stated, in 
part, that the veteran's "major problem" throughout his 
life had been "coronary."  Reportedly, the veteran had 
undergone coronary bypasses with re-obstruction of a coronary 
artery.  

Although cardiovascular disease was clinically shown in the 
1970's, this would still place the onset of cardiovascular 
disease approximately three decades after service.  It is 
significant that none of the in-service or post-service 
clinical evidence of record directly relate the veteran's 
cardiovascular disease to service or even proximate to 
service.  Thus, based on the overwhelmingly negative clinical 
evidence, the Board concludes that it has not been shown, by 
competent evidence, that the veteran's cardiovascular disease 
was present in service or proximate thereto.  Cardiovascular 
disease was initially medically shown many years after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  There is no 
continuity of symptomatology to relate the veteran's 
cardiovascular disease, which was initially shown many years 
after service, to his military service.  38 C.F.R. § 3.303.  

An issue for resolution is whether the veteran's fatal 
cardiovascular disease was related to the service-connected 
psychiatric disorder.  At the time of death, service 
connection was only in effect for generalized anxiety 
disorder.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.  

On a January 1993 VA psychiatric examination, the veteran's 
chief compliant was that he was nervous all the time and 
worried about everything.  He reported not having smoked for 
the past 20 years; that he had had diabetes for two decades; 
and that he had had open heart surgery in 1988.  Severe 
generalized anxiety disorder was diagnosed.  

A September 1997 private hospitalization report included 
diagnoses for congestive heart failure, severe chronic 
obstructive pulmonary disease, asbestosis, coronary artery 
disease, diabetes mellitus, peripheral vascular disease, and 
Type II renal tubular acidosis.  Additionally diagnosed was 
"[u]ncertain psychiatric disorder for which he is stable."

The positive evidence includes a December 1999 written 
statement from a private physician "E.J.G.", M.D., which 
reported, in part, that throughout a good part of the 
veteran's life, the veteran had experienced "multiple 
problems", including coronary artery disease, chronic 
obstructive pulmonary disease, asthma, diabetes, and 
hypertension.  Additionally, it was noted that the veteran 
suffered from "rather severe" anxiety and phobia; and that 
a recent catheterization had revealed severe vessel coronary 
artery disease with loss of both (previous) saphenous vein 
grafts.  He opined that the veteran was in a "great state of 
anxiety" at the time of his demise, and that extreme anxiety 
"contributed" to his demise.  

In a January 2000 written statement, another private 
physician reported, in part, that the veteran was often 
"quite anxious"; and that he had advised the veteran that 
if he could control his anxiety, his breathing would most 
probably benefit.  He opined that although the veteran's 
anxiety did not cause his chronic obstructive lung disease, 
it certainly did make the symptoms "more severe."  

In a January 2001 written statement, "E.J.G.", M.D., 
indicated that the veteran had "suffered chronically" from 
acute anxiety, panic attacks, and phobias; that through the 
years, the veteran had developed severe pulmonary disease and 
cardiac disease; that his illness was progressive; that 
shortly prior to his demise, the veteran had been advised 
that his cardiac condition had reached an endpoint and could 
not be resolved; and that the veteran's "last episode" 
associated with severe anxiety and fear had not caused his 
demise, but had contributed to it.  According to the 
physician, the veteran could not "calm down" enough, which 
added to the stress on his lungs and heart, removing all 
chance of surviving his final attack.  He opined that the 
veteran's extreme state of anxiety, panic, and phobia had 
"contributed" to his demise "even though it did not cause 
it."

However, the evidentiary value of these private medical 
opinions is very minimal, if any, because they merely mention 
in a rather vague manner that the veteran's psychiatric 
disability "contributed" to his demise, while, in fact, 
conceding that the psychiatric disability was not a causative 
factor.  

The negative evidence includes a death certificate, signed by 
the veteran's private physician "E.J.G.", M.D., which lists 
recurrent acute myocardial infarction as the immediate cause 
of death, due to, or as a consequence of, coronary artery 
disease and arteriosclerotic heart disease.  No other 
condition was listed as contributing to death.  The death 
certificate is prima facie evidence of the cause of death.  
It is very significant that the death certificate did not 
even mention the veteran's service-connected psychiatric 
disorder as a factor in the cause of death.  

Another substantial negative piece of evidence is a February 
2002 VHA medical opinion rendered by a cardiologist pursuant 
to the Board's January 2002 request to review the entire 
claims folder, including the private physicians' written 
statements of record, and opine as to whether the veteran's 
service-connected psychiatric disability caused or 
contributed substantially or materially to cause his death 
from cardiovascular disease.  In that February 2002 VA 
medical opinion, the cardiologist stated, in pertinent part:

Review of the record discloses that the 
veteran had multiple risk factors for 
development of [c]oronary artery disease, 
including [i]nsulin[-]dependent DM 
[diabetes mellitus], hypertension, and 
history of smoking cigarettes....  
Conventional atherosclerotic risk 
factor[s] include, hyperlipidemia, 
hypertension, smoking, family history of 
CAD [coronary artery disease], diabetes 
mellitus, physical inactivity, and 
obesity....  Influence of depression on the 
onset, course and outcome of coronary 
heart disease has been studied.  It is 
reported that "the evidence at this 
point indicates that depression confers 
an increased cardiovascular risk on 
healthy individuals and on individuals 
with already established CHD [coronary 
heart disease].  In addition to 
depression, chronic anxiety and anxiety 
disorder[s] such as panic disorder and 
phobias appear to exert a negative 
influence on the heart."  It is reported 
that, "[d]epression also appears to be a 
risk factor for the development of CHD, 
although the evidence here is less 
extensive and somewhat less conclusive, 
especially since depression tends to co-
occur with other risk factors for CHD."

Considering the complexity of the 
pathophysiology of coronary artery 
disease and that the patient had 
[m]ultiple risk factors for development 
of coronary heart disease, one cannot 
conclude that the patient's depression or 
anxiety was the cause or had substantial 
role in the development of coronary heart 
disease.  Review of the patient's record 
discloses that the patient was 
overwhelmed by so many medical problems 
(DM with retinopathy, severe chronic 
obstructive pulmonary disease, 
respiratory failure oxygen dependent with 
right ventricular failure and pulmonary 
hypertension, moderate-to-severe mitral 
regurgitation and tricuspid 
regurgitation, asthma, severe coronary 
heart disease, atrial fibrillation, end 
stage renal disease, on chronic 
hemodialysis) that had placed him at high 
risk for death irrespective of other 
coexisting conditions including his 
service-connected condition.  
Furthermore, medical record does not 
indicate that the patient's service-
connected condition was debilitating in 
nature or was of such severity as to have 
a substantial or material influence in 
accelerating death.  

In summary, based on available data in 
the patient's record, in my opinion one 
cannot conclude that the patient's 
service-connected condition, generalized 
anxiety disorder or depression caused or 
contributed substantially or materially 
to the development of his coronary heart 
disease or his death from acute 
myocardial infarction.

To summarize, that February 2002 VA cardiologist's medical 
opinion does not reveal that the veteran's service-connected 
psychiatric disorder materially caused or contributed to his 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Although 
the aforestated private physicians' opinions apparently 
suggest that the veteran's fatal cardiovascular disease was 
affected by the service-connected psychiatric disorder, that 
August 2002 VA cardiologist's medical opinion persuasively 
explained that the cause of death was not due to psychiatric 
disability, since the veteran's death resulted from heart 
disease due to multiple risk factors, including diabetes, 
hypertension, elevated lipids, and smoking irrespective of 
other coexisting risk factors such as anxiety/depression; and 
there was no evidence that the psychiatric disorder caused 
debilitation or accelerated death.  Again, the death 
certificate unequivocally attributed death to coronary artery 
disease and arteriosclerotic heart disease without mentioning 
a psychiatric disorder.  Although there are private medical 
opinions suggesting that the veteran's psychiatric disorder 
was a "contributing" factor in his death, the psychiatric 
disorder was not opined to have been a causal factor in his 
demise.  Additionally, none of the actual clinical records 
during the veteran's lifetime specifically reported any 
ascertainable relationship between his cardiovascular disease 
and the service-connected psychiatric disorder, and it would 
be mere speculation to assume such a relationship existed.  
As the Court has stated in Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."  

After weighing the positive and negative evidence in this 
case, it is the Board's opinion that the February 2002 VA 
cardiologist's medical opinion far outweighs the probative 
value of the aforestated private physicians' opinions, in 
part, because (a) he is a specialist in cardiology, (b) he 
reviewed the entire claims file including said physicians' 
opinions, (c) and he provided a detailed and comprehensive 
medical opinion with adequate explanation.  As previously 
explained, the Board substantially discounts the evidentiary 
value of the aforestated private physicians' opinions.  The 
Board concludes, therefore, that it would be mere speculation 
to assume that the veteran's service-connected psychiatric 
disorder was a causal factor in his death from cardiovascular 
disease.  

The Board has also considered appellant's testimony at a 
September 2001 videoconference hearing, wherein she 
testified, in pertinent part, that the veteran was a very 
nervous person; that he worked in a paint shop for 38 years 
and retired in 1980; and that at age 55, he developed 
diabetes and subsequently, a heart condition.  Although it is 
alleged by appellant, or on her behalf, that the veteran's 
service-connected disability materially caused or contributed 
to his death, a lay person's opinion as to the cause of the 
veteran's death is not competent evidence.  In short, a lay 
person lacks medical expertise to offer an opinion regarding 
medical relationships or diagnoses.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Thus, given the lack of credible competent evidence showing 
that the fatal cardiovascular disease was causally or 
etiologically related to service or related to the service-
connected psychiatric disorder, the claim for service 
connection for the cause of the veteran's death is denied.  

Since the evidence preponderates against allowance of this 
claim, the benefit-of-the-doubt doctrine is inapplicable, for 
the aforestated reasons.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



